Citation Nr: 1500813	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for healed fracture of the right fifth proximal metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 2002 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) files, as well as the evidence in his physical claims file.  


FINDING OF FACT

The Veteran's healed fracture of the right fifth proximal metacarpal is manifested by x-ray findings of degenerative joint disease, complaints of pain, and limitation of motion.


	CONCLUSION OF LAW	

With resolution of reasonable doubt in the Veteran's favor, the criteria for a 10 percent evaluation, but no higher, for the healed fracture of the right fifth proximal metacarpal has been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5230 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veteran essentially contends that a 10-percent evaluation for his service-connect healed fracture of the right fifth proximal metacarpal was improperly reduced to a noncompensable evaluation when the disability was separately rated apart from his service-connected wrist disability.

In this case, however, a compensable evaluation was never specifically established for his right little finger disability.  Procedurally, in a March 2008 rating decision, service connection was established for right hand strain with post traumatic deformity of the fifth metacarpal and a noncompensable (zero percent) evaluation was assigned effective October 25, 2007.  The Veteran disagreed with the noncompensable evaluation assigned.  In a May 2009 Decision Review Officer Decision, a 10 percent evaluation was assigned for right hand/wrist strain fourth and fifth metacarpal with post traumatic deformity of the fifth metacarpal effective October 25, 2007.  The decision and the Statement of the Case of the same date explained that although the evidence showed some worsening of the right hand/wrist condition, ankylosis was not truly shown; that symptoms in the right wrist alone were insufficient to warrant a separate evaluation at that time; and that instead, the symptoms for both the wrist and hand would be considered as one and an evaluation of 10 percent for pain and mild loss of function would be assigned.  The Veteran did not perfect an appeal, and it became final.  In August 2010, VA received the Veteran's request to have the right hand and right wrist conditions separately rated.  In an October 2010 rating decision, the hand and wrist disabilities were separately rated.  The right hand disability (healed fracture of the right fifth proximal metacarpal) was rated as noncompensable, and the right wrist disability (now diagnosed as degenerative joint disease) was rated as 10 percent disabling.

As such, there was technically no reduction in the disability evaluation for the Veteran's right hand disability.  Thus, the question is whether the Veteran is entitled to a higher evaluation for his healed fracture of the right fifth proximal metacarpal.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2012.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Rating

The Veteran's service-connected healed fracture of the right fifth proximal metacarpal has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230 for limitation of motion of the ring or little finger.

Per Diagnostic Code 5230, limitation of motion of the little finger is to be noncompensably rated. 

Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the finger, or any limitation of motion of the finger, is to be rated noncompensable. 

A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the little finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155.

On VA examination in February 2008, the Veteran reported pain in his right hand each morning and stated that he could not straighten his ring and little fingers all the way.  On physical examination, there was swelling of the right ring and little fingers.  X-ray revealed findings suspect for what is most likely posttraumatic deformity of the fifth metacarpal otherwise no acute process.

On VA examination in September 2010, the Veteran reported pain, fatigue, and lack of endurance in the right ring finger and pain in the right little finger but no fatigue, weakness, lack of endurance, and coordination.  Range of motion exercises demonstrated motion, albeit decreased, in right ring and little fingers.  

In this case, although there has been decreased motion on VA examination of the right little finger, there has never been any evidence of ankylosis.  X-rays of the Veteran's right wrist, however, showed mild degenerative changes in the articular surface of the proximal fifth metacarpal.

Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by x-ray findings.  Such arthritis is rated as degenerative arthritis.  Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When, as here, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating may also be assigned where there is x-ray evidence of arthritis and noncompensable limitation of motion. Id.

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45 (f).   

In this case, in light of the x-ray findings of degenerative changes in the right little finger, objective evidence of deformity, and complaints of pain, resolving reasonable doubt in the Veteran's favor, a 10 percent disability rating is warranted under Diagnostic Code 5010 for arthritis due to trauma.  See 38 C.F.R. §4.59.  This is considered to contemplate the functional limitations that have been described.

The Board has considered the possibility of a still higher schedular evaluation.  Such evaluations would be based, primarily, on amputation of the finger or the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003 and 5155.  In this case, the Veteran's residuals of a fractured right little finger affect only one minor joint group, and the right little finger has not been amputated.  Moreover, he does not demonstrate ankylosis of the finger, excess fatigability, swelling, or atrophy of disuse.  Therefore, he does not meet the schedular criteria for a rating in excess of 10 percent.  

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected healed fracture of the right fifth proximal metacarpal presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to bones of the hand in the Rating Schedule focus on limitation of motion.  The criteria for increased evaluations for all musculoskeletal disabilities also contemplate factors such as pain, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, swelling, deformity, or atrophy of disuse.  Some such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.
 
The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to a 10 percent evaluation, but no higher, for healed fracture of the right fifth proximal metacarpal is granted subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


